DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-11, and 13-20 are pending for examination.  Claims 2 and 12 were cancelled in claim amendments filed 07/13/2021.
This Office action is FINAL.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Step 1: Is/are the claim(s) to a process, machine, manufacture, or composition of matter?
	Yes.

	Step 2A, Prong I: Is/are the claim(s) directed to a law of nature, a natural phenomenon, or an abstract idea?
	Yes.


receiving, by a storage system, a dataset; and
storing the dataset in the storage system, including:
determining, based on a data resiliency metric, a redundancy value for the dataset from among a plurality of redundancy values, wherein the redundancy value for the dataset is determined based on a quantity of storage content on the storage system, wherein each respective redundancy value is selected for quantities of storage content above a respective lower threshold and below a respective higher threshold; and
generating, based on the redundancy value for the dataset, data recovery information for the dataset, wherein the redundancy value for the dataset is different from at least one other redundancy value for another dataset stored within the storage system.
	The ‘receiving’ limitation in # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a computer processor” (per Claim 11), “a computer memory” (per Claim 11), and “a non-transitory computer readable medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘receiving’ in the context of this claim encompasses a person gathering data.
	The ‘storing’ limitation in # 2 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a iv. Storing and retrieving information in memory) to store the gathered data.
	The ‘determining’ limitation in # 3 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a computer processor” (per Claim 11), “a computer memory” (per Claim 11), and “a non-transitory computer readable medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘determining’ in the context of this claim encompasses the person thinking about the gathered data and determining a result.
	The ‘generating’ limitation in # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a computer processor” (per Claim 11), “a computer memory” (per Claim 11), and “a non-transitory computer readable medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘generating’ in the context of this claim encompasses the person writing down, e.g., a solution for recovery.



	Claims 4, 5, 14, and 15 merely further describe the claimed ‘continuous redundancy value’ of Claims 3 and 13, respectively.

	Claims 6 and 16 recite:
tuning the target time to rebuild stored data to increase data recovery performance.
	The ‘tuning’ limitation in # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a computer processor” (per Claim 11), “a computer memory” (per Claim 11), and “a non-transitory computer readable medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘tuning’ in the context of this claim encompasses the person writing down, e.g., a number based on thinking about data.

	Claims 7 and 17 merely further describe the claimed ‘redundancy value’ and the claimed ‘tuning’ limitation of Claims 6 and 16, respectively.

	Claims 8 and 18 merely further describe the claimed ‘parity value’ of Claims 7 and 17, respectively.



	Claim 10 merely further describes the claimed ‘data resiliency metric’ of Claim 1.

	Step 2A, Prong II: Do/does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	No.

	This judicial exception is not integrated into a practical application.  In particular, the claim only recites generic computer components:
“a computer processor” (per Claim 11),
“a computer memory” (per Claim 11), and
“a non-transitory computer readable medium” (per Claim 20)
	These generic computer components amount to no more than components that provide mere instructions to apply the exception.  Accordingly, they do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s).

	Step 2B: Do/does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	No.
	

	Additionally, with regards to step 2B of the analysis, the Examiner refers to MPEP 2106.05(d)(II):
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);
	ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and
Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

	For at least the reasoning provided above, Claims 1, 3-11, and 13-20 are patent ineligible.


Allowable Subject Matter
Claims 1, 11, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Claims 3-10 and 13-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 1, 11, and 20 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claims 1, 11, and 20: “…wherein each respective redundancy value is selected for quantities of storage content above a respective lower threshold and below a respective higher threshold; and…”


Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered, but they are not persuasive.

With regards to the 35 U.S.C. 101 rejections of Claims 1, 3-11, and 13-20, the Remarks argue that:
	Claim 1 recites, in part:
	…storing the dataset in the storage system, including: determining a redundancy value for the dataset from among a plurality of redundancy values…and generating, based on the redundancy value for the dataset, data recovery information for the dataset.
	The data recovery information (information used to recover data in case of data loss) is generated based on a specific data redundancy value that differs from others. Such a fine granularity in generating data recovery information is a massive improvement relative to data storage systems of the prior art.  Consider, for example, ¶ 0188-1089 which clearly indicate that the claims constitute an improvement in data storage systems.  Here, it is made clear that data recovery information can be generated in a manner that (through the use of different more than one redundancy 

	However, the Examiner respectfully disagrees.

	The Examiner respectfully asserts that generating data (e.g. data recovery information, as claimed) based on a specific value (e.g. a redundancy value, as claimed) is an activity that can be performed either without a computer at all or merely with a generic computer function such as storing data in memory.  As was previously mentioned in this Office action, a person gathers data, either writes down the gathered data or uses generic storage (see, e.g., MPEP 2106.05(d)(II): iv. Storing and retrieving information in memory) to store the gathered data, thinks about the gathered data, determines a result, and writes down, e.g., a solution for recovery.  Nothing about this scenario which relates to the claimed invention of the instant application indicates either a technological improvement or an improvement to a computer itself.

	For at least the reasoning provided above, Claims 1, 3-11, and 13-20 remain rejected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114